Citation Nr: 1435373	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence (a private medical opinion) with a waiver of RO initial consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).

At the outset, it is noteworthy that the Veteran served in combat (reflected by his award of a Bronze Star Medal with Oak Leaf Cluster and "V' device), and is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b). 

On July 2010 VA examination, degenerative osteoarthritis of the cervical and thoracic spines involving spondylosis and evidence of bone demineralization disease, degenerative osteoarthritis right hip post arthroplasty with soft tissue calcification and right knee chronic strain were diagnosed.  The examiner noted the Veteran's history of jumping out of helicopters at landing zones and climbing in/out of equipment and cramped spaces and his recollection of onset of back and right hip and knee pain in military service (a matter on which the Veteran is competent to testify).  The examiner opined that it is less likely than not that the spine disabilities are secondary to or aggravated by the Veteran's military service because "[t]he onset of symptoms are too remote from military service to be considered related."  [Regarding the right knee, the examiner opined that the abnormal weight bearing and weight shifting associated with the right hip degenerative condition could produce strain and pain symptoms to the right knee.]  Notably, the Veteran's record was not available for review in connection with the examination.  

The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as having continuous symptomatology of back, right knee and hip pain following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Further, a May 2014 private medical statement from D. M. Sandercock, II, D.O., includes the opinion that the Veteran's activities on active duty as a member of an EOD (Explosive Ordnance Disposal) team, fast roping from helicopters "may have or could have led to the arthritic changes of his hips and the difficulty he is having with his neck."  Hence, another VA examination and opinion (which shows consideration of the Veteran's competent statements and the conflicting opinions already in the record) is necessary.  

The record also suggests that the medical evidence is incomplete.  The most recent VA treatment records associated with the record are dated in January 2014.  The Veteran has testified that he has been treated since 2006 at the Effingham, Hines and Marion VA facilities.  Further, a July 2010 VA examination report notes that he was treated for his orthopedic complaints 10 years earlier by a private physician in Palos Park Illinois.  Any not yet received records of VA and/or private treatment he may have received for the claimed disabilities may contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of treatment he has received for his claimed disabilities since his separation from service, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete (any not already associated with the record) clinical records of the treatment identified.  The Veteran should be notified if any records he identified are not received pursuant to the AOJ's request, and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure complete records of the Veteran's treatment by a private physician in Palos Park Illinois and complete/updated records of his VA treatment.

2.  After the development requested above is completed, the RO should arrange for the Veteran to be examined by an orthopedic specialist to determine the nature and likely etiology of his spine and right knee and hip disorders.  Any indicated studies should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a)  Please identify (by diagnosis) each spine, right knee and right hip disability entity found and, for each diagnosed entity identify when it was first manifested. 

b)  As to each spine, right knee and right hip disability entity diagnosed, based on the factual evidence of record, please express an opinion regarding the likely etiology of such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related directly to the Veteran's service/activities (and specifically multiple jumps alighting from helicopters) therein?   If the response is no, please identify the etiology considered more likely.  [Regarding whether an injury to any of the claimed joints was sustained in combat service the examiner should note that the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).]

c)  If a right hip disability is determined to be directly related to the Veteran's service, please opine further whether such disability has caused or aggravated a right knee disability.

The examiner must include rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation should show consideration of the Veteran's deemed credible statements regarding the nature of his activities in service and early unreported compliants, and include comment on the opinions already in the record, with explanation of rationale for agreement or disagreement with such opinions.

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

